                    Case 1:20-cv-11024-VEC Document 18 Filed 07/08/21 Page 1 of 1
                                                    U.S. Department of Justice
           [Type text]
                                                                   United States Attorney
                                                                   Southern District of New York
                                                                   86 Chambers Street


MEMOO ENDORSED
                                                                   New York, New York 10007   USDC SDNY
                                                                                              DOCUMENT
                                                                    July 8, 2021
                                                                                              ELECTRONICALLY FILED
                                                                                              DOC #:
           By ECF
                                                                                              DATE FILED: 
           Hon. Valerie Caproni
           United States District Judge
           United States District Court, Southern District of New York
           40 Foley Square
           New York, New York 10007

                   Re:     Saleh Almareh v. Chad Wolf, et al., No. 20 Civ. 11024 (VEC)

           Dear Judge Caproni:

                    This Office represents the government in the above-captioned action in which Petitioner
           challenges the denial of his Application for Naturalization (Form N-400) filed with U.S.
           Citizenship and Immigration Services. I write on behalf of both sides to respectfully request that
           the initial pre-trial conference in this matter scheduled for July 23, 2021, and the associated July
           15, 2021 deadline for the joint letter and proposed case management plan, be adjourned sine die
           in light of the government’s anticipated filing of a motion to dismiss. The government intends to
           move to dismiss on the ground that, among other things, this Court lacks subject matter jurisdiction
           over the petition. As provided in the parties’ proposed briefing schedule, which was so-ordered by
           the Court yesterday, the government will file its motion on or before July 23, 2021. See ECF No.
           17.

                   This is the first request to adjourn the initial pre-trial conference in this case, and, as noted,
           Petitioner joins in this request.

                   I thank the Court for its consideration of this request.

$SSOLFDWLRQ*5$17('7KH-XO\,37&LV                    Respectfully,
$'-2851('VLQHGLHDQGGLVFRYHU\LQWKLVFDVHLV
VWD\HGSHQGLQJWKH&RXUW VGHFLVLRQRQ'HIHQGDQWV                 AUDREY STRAUSS
IRUWKFRPLQJPRWLRQWRGLVPLVV                                      United States Attorney
                                                                    Southern District of New York
SO ORDERED.
                                                             By: /s/ Jessica F. Rosenbaum
                                                                 JESSICA F. ROSENBAUM
                                                                 Assistant United States Attorney
                            
                                                         86 Chambers Street, 3rd Floor
                                                                 New York, New York 10007
HON. VALERIE CAPRONI
                                                                 Telephone: (212) 637-2777
UNITED STATES DISTRICT JUDGE
                                                                 E-mail: jessica.rosenbaum@usdoj.gov

           cc: Mohammad Sawaeer, Esq. (via ECF)
